Title: From Benjamin Franklin to Officers of the Alliance, 7 June 1780
From: Franklin, Benjamin
To: Officers of the “Alliance”


Gentlemen
Passy, June 7. 1780.
I received your Letter dated the 12th. of April past, expressing that you were in necessitous Circumstances, and that you were allarmed at having received neither Wages nor Prize-Money when the Ship was so nearly prepared for Sea.
Having had nothing to do with the Prizes, and understanding that they could not soon be turn’d into Money, I had answer’d the purpose of your Letter in the best manner in my Power, by advancing twenty four thousand Livres, to supply the most urgent of your necessities, till the Prize-money could be obtained. With regard to your Wages, I thought the Expectation of having them paid here was wrong. Nobody in Europe is impower’d to pay them. And I believe it is a Rule with all maritime States to pay their Ships only at home, by an Office where the Accounts are kept, and where only it can be known, what Agreements were made with the Officers and men, what advances they have received, and what their families or Attorneys may have receiv’d in their Absence. I had many Letters and Informations from L’Orient acquainting me with the Discontent among the People of the Alliance at the Method proposed of Valuing the Prizes in order to their being paid for by the king, and that our Ship could not possibly be got out, unless that Method was chang’d and the Prizes fairly sold at Auction to the highest Bidder. I then apply’d to have the Change made, and it was readily agreed by Minister of the Marine, that they should be so sold: But to sell them suddenly, would again have been liable to Objection, and therefore time was given in the Advertisements that distant Purchasers of Ships might know of the Sale, and a greater Number of Bruyers give a Chance of a highter Price for your Benefit. Had the first Method been comply’d with, I am inclin’d to think, from his Majesty’s known Generosity, a better Price would have been obtained (as similar Instances have proved) than is likely to be got by the Sale, and you would have had your Money sooner. I consented to Change to satisfy and if possible please you. The Delay was by no means agreable to me, as it occasioned a great Additional Expence, and I heartily wish’d the Ship in America.
I did, as you have heard, send a Memorial to the Court of Denmark, claiming a Restitution of the Prizes or of their Value. This Memorial was received long before they sailed from Berghen. They were neverthless allow’d to depart for England: and the only Answer I have had from that Court is, that the Restitution was made in pursuance of Treaties between the two Crowns. I am not satisfy’d with this Answer, but have laid the whole Matter before Congress, desiring their Instructions. You may be assured that not a Penny of the Value has been paid; and that if ever any thing is recover’d while I am concerned in the Business, Strict Justice shall be done you, which I have also no doubt will be done with Regard to the Serapis and Countess of Scarborough.
Having received several Letters from you formerly, complaining in Strong Terms of Capt. Landais’ Conduct in the Government of the Ship, and his ill Treatment of all the Officers except the Purser; and having received also from Captain Landais himself a Letter dated at L’Orient May 15. 1779. in which he says “you all join’d together against him even before he left Boston; that he was promised another Set, but being ready to sail; the Navy-board thought your Behaviour would be better when at Sea; on the contrary it grew worse and worse, and was come to that Pitch, that he was compell’d to acquaint me with it, that I might take a proper Method to remedy it; and if no other was to be found, he would rather chuse to leave the Command than continue with such Officers.” After all this, it is a little surprizing to me, that Capt. Landais, who came to Paris only to vindicate himself from some Charges against him, and there voluntarily as I thought, (and in pursuance of his former Resolution) relinquish’d the Ship, by desiring me repeatedly to give an Order for taking out of her the Things he had on board; and who never once during all the Time he staid here, express’d the least Wish or gave the least Hint of a Desire to be continued in her, till he heard She was upon the Point of Sailing; and that now he should demand to be replac’d over you, and that you Should wish to be again under his Command; I know not how to account for this Change. But having agreed to what I imagin’d from the Letters on both sides would be agreable to both you and Capt.Landais, and plac’d another Captain in the Ship, I cannot now comply with your Request. I have related exactly to Congress the Manner of his leaving the Ship and tho’ I declin’d any Judgment of his Maneuvres in the fight, I have given it as my Opinion after examining the affair, that it was not at all likely, either that he should have given Orders to fire into the Bonhomme Richard, or that his Officers would have obey’d such orders if he had given them. Thus I have taken what Care I could of your Honour in that particular; you will therefore excuse me if I am a little concern’d for it in another. If it should come to be publikly known, that you had the strongest Aversion to Capt. Landais, who had used you basely, and that it is only since the last year’s Cruize, and the Appointment of Commodore Jones to the Command, that you request to be again under your old Captain, I fear Suspicions and Reflexions may be thrown upon you by the World, as if this Change of Sentiment must have arisen from your Observation during that Cruize, that Capt. Jones lov’d close fighting, that Capt. Landais was skilful in keeping out of Harm’s-way, and that therefore you thought yourselves safer with the Latter. For myself, I believe you to be brave Men, and Lovers of your Country and its glorious Cause; and I am persuaded you have only been ill advis’d, and misled by the artful and malicious Misrepresentations of some Persons I guess at. Take in good Part this friendly Counsel of an old Man, who is your friend. Go home peaceably with your Ship. Do your Duties faithfully and chearfully. Behave respectfully to your Commander, and I am persuaded he will do the same to you. Thus you will not only be happier in your Voyage, but recommend yourselves to the future favours of Congress, and to the Esteem of your Country. I have the honour to be Gentlemen Your most Obedient and most humble Servant.
B Franklin
To Lieutenant James Degge of The Ship Alliance, and other Officers of the said Ship, at L’OrientCopy
 
Notation: Letter from Doctr Franklin to the Officers on board the Alliance June 7. 1780 No 1.
